DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Remarks, filed 1/11/2022, with respect to the 35 U.S.C. 112 and 103 rejection over Yo (JP 2002-173732) have been fully considered and are persuasive. The rejections have been withdrawn.
Applicant’s arguments with respect to the 35 U.S.C. 103 rejection over Hu (US 2018/0036840) has been fully considered but are not persuasive. Applicant argues that Hu teaches a high entropy alloy wherein each element of the alloy is included in the amount of 5%-35% (see Remarks, p. 7). However, Hu teaches the high entropy alloy comprises 5-35% at elements including Fe, Co, Ni, V and Mo (¶ 22), has a FCC structure (¶ 21), and may also include minor elements comprising less than 5% at such as Ti and Cr (¶ 24). This range overlaps the claimed composition, creating a prima facie case of obviousness. See MPEP 2144.05 I.
Applicant next argues that the alloy of Hu does not necessarily have an FCC structure, nor is the property of radiation resistance taught or suggested. As to the first point, Hu expressly states the high entropy alloy has an FCC crystal structure (¶ 21). As to radiation resistance, this property is expected based on the substantially similar composition and crystal structure between the prior art and the claimed alloy. Moreover, any metal could be considered radiation resistant on the mere basis that it 
Applicant finally argues that the particularly claimed alloy composition achieves unexpected results. This argument is not persuasive. Neither Applicant’s arguments nor the specification contain any objective evidence that the claimed range achieves unexpected results. See MPEP 706.02. Applicant’s arguments are not persuasive as to Hu and the rejection is maintained.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. (US 2018/0036840).
Regarding claims 1 and 9, Hu teaches a high entropy alloy (¶ 3). The alloy comprises 5-35% at elements including Fe, Co, Ni, V and Mo (¶ 22), has a FCC structure (¶ 21), and minor elements comprising less than 5% at such as Ti and Cr (¶ 24). The alloy of claim 1 has a composition, in atomic percent, of about 18%-20% Fe, Co, Ni and Mo, about 1%-4% Ti and about 1%-6% Cr. The alloy of claim 9 has a composition, in atomic percent, of about 19% Fe, Co, Ni and Mo, about 2%-3% Ti and about 2%-4% Cr. The prior art therefore overlaps the claimed invention, creating a prima facie case of obviousness. See MPEP 2144.05 I. While Hu does not expressly teach this alloy is radiation resistant, one of ordinary skill in the art would expect the prior art alloy to be radiation resistant, given the substantially similar composition and .
Claims 2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. (US 2018/0036840), as applied to claim 1, further in view of Sun et al. (CN 109252083).
Regarding claims 2 and 10, the limitations of claims 1 and 9 have been addressed above. Hu does not teach the high entropy alloy is used as fuel cladding materials in nuclear power plants and/or components of reactor cores of nuclear power plants. Sun teaches a high entropy alloy used in nuclear power plants due to their high temperature properties and corrosion resistance (p. 1, ¶ 3-4). Hu teaches also teaches its high entropy alloy having high temperature properties and excellent corrosion resistance (¶ 3). It would have been obvious at the effective time of filing for one of ordinary skill in the art to use the high entropy alloy of Hu in a nuclear power plant as claimed because the prior art teaches that high entropy alloys such as that of Hu have properties desirable for use in nuclear power plants.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOBEI WANG whose telephone number is (571)270-5705. The examiner can normally be reached M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOBEI WANG/Primary Examiner, Art Unit 1784